By the Court.

Lumpkin, J.
delivering the opinion.
[1.] The only question in this case is, whether the plea of' partial failure of consideration can be made after the first term of the Court to which the action is returnable ?
*240By the Act of 1836, (Cobb, 490,) it is declared that it shall not be done. But by the Act of 1853-’4, it is provided, that any amendment of the pleadings, either in matter of form or substance, may be made at any stage of the proceeding.. This is a repeal by necessary implication of the old law.